Citation Nr: 1242323	
Decision Date: 12/11/12    Archive Date: 12/20/12

DOCKET NO.  10-00 095A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel



INTRODUCTION

The Veteran had active service from June 1978 to May 1988.   

This matter comes before the Board of Veterans' Appeals (Board) from a November 2008 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).

This case was previously before the Board in April and September 2011, at which times the Board elected to pursue additional development in conjunction with the service connection claim.  A review of the file reflects that there has been substantial compliance with the actions requested in those Remands and the case has returned to the Board for appellate consideration.  See also D'Aries v. Peake, 22 Vet. App. 97 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board's remand directives is required).

A December 2012 review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal. 


FINDINGS OF FACT

1.  Scoliosis, noted during the Veteran's period of service and on at least one occasion post-service, is a congenital/developmental condition, which was not aggravated by service, nor subject to a service-related, superimposed disease or injury.  

2.  Neither currently diagnosed degenerative disc disease (DDD) nor degenerative joint disease (DJD) of the low back was manifested during service or during the first post-service year, and currently diagnosed DDD or DJD/arthritis is not shown to be causally or etiologically related to service, or any incident therein.



CONCLUSION OF LAW

The criteria for a grant of service connection for a low back disorder have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

Specifically, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements). 

The RO informed the Veteran of VA's duty to assist him in the development of evidence pertinent to his service connection claim in a letter dated in March 2008, wherein the Veteran was advised of the provisions relating to the VCAA.  The Veteran was advised that VA would assist him with obtaining relevant records from any Federal agency, which may include medical records from the military, from VA hospitals (including private facilities where VA authorized treatment), or from the Social Security Administration.  With respect to private treatment records, the letter informed the Veteran that VA would make reasonable efforts to obtain private or non-Federal medical records, to include records from State or local governments, private doctors and hospitals, or current or former employers. Furthermore, the VA included copies of VA Form 21-4142, Authorization and Consent to Release Information, which the Veteran could complete to release private medical records to the VA.   

The Board further observes that the United States Court of Appeals for Veterans Claims (Court) issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  The Veteran was provided with notice of the type of evidence necessary to establish a disability rating or effective date as was discussed in the Dingess case in March 2008, prior to the adjudication of the claim in November and December 2008.  Thereafter, the RO adjudicated the claim in a Statement of the Case (SOC) issued in December 2009, and in a Supplemental SOCs issued in August 2011, August 2012, and September 2012.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of fully compliant notification followed by readjudication of the claim, such as an Statement of the Case or Supplemental Statement of the Case, is sufficient to cure a timing defect).   

The Board also finds that all of the relevant facts have been properly developed, and that all available evidence necessary for an equitable resolution of the issue on appeal has been obtained.  The post-service treatment records including private medical reports and statements have been obtained and associated with the file.  In addition lay statements have also been added to the file along with contentions and arguments provided by the Veteran and his representative.  

VA's duty to assist includes obtaining an examination and medical opinion when necessary to make an adequate determination.  See Duenas v. Principi, 18 Vet. App. 512 (2004).  The Veteran was afforded VA examinations in December 2009, July 2011, and October 2011 with an addendum opinion offered in June 2012, and in August 2012, a supplemental medical opinion was added to the file.  The Veteran has maintained that the October 2011 VA examinations findings were incorrect and biased (September 2012 lay statement) and contends that the examination was not complete.  Having reviewed that examination report the Board finds the Veteran's vague assertions to be unsubstantiated and unfounded.  Moreover, an addendum and yet another comprehensive opinion were added to the file even after the issuance of the October 2011 examination report and opinion.  In essence, the Veteran's contentions and medical history relating to his claim have been exhaustively reviewed on multiple occasions between 2009 and 2012, and the Veteran has not specifically identified any actual bias or inadequacy in any VA examination report issued during that time.  Therefore, there is no valid basis for remanding the claim to order another examination.  

Accordingly, the Board finds that under the circumstances of this case, VA has satisfied the notification and duty to assist provisions of the VCAA and that no further actions need be undertaken on the Veteran's behalf.  See 38 U.S.C.A. §5103A and 38 C.F.R. § 3.159(c)-(e).  The Board finds that as to the claim being decided herein on appeal, all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Background

The Veteran's DD 214 Form shows that he served in the United States Army from June 1978 to May 1988 with an MOS of armor crewman.  

The Veteran filed an original service connection claim for a low back disorder in March 2008, claiming that he was first treated for a back problem in October 1979 at Fort Knox.  

The Veteran's service treatment records (STRs) include a June 1978 enlistment examination, which does not indicate any back-related problems.  The first documentation of back pain is found in an October 1979 medical record.  The record indicates that the Veteran had experienced a 2 day history of pain in his low back, without injury, exacerbated by prolonged standing.  Severe lumbar lordosis was noted, without scoliosis.  Mechanical back pain was assessed.  When seen again in mid-October 1979, the Veteran gave a three day history of back pain, following playing football and lifting weights.  No trauma was noted.  Mechanical back pain due to poor posture was assessed.  In addition, medical records dated October 1979 show that the Veteran underwent physical therapy for low back pain and severe lumbar lordosis.   

Periodic military examinations in 1981 and 1983 reflect that clinical evaluation of the spine was normal and that the Veteran did not subjectively complain of or identify and symptoms relating to the spine, to include pain.  Subsequently, a medical record dated August 1985 reveals that the Veteran had experienced back pain following lifting weights.  Examination revealed scoliosis and spasms at L3-4.  Assessments of mechanical low back pain and scoliosis were made.  Following this record, there is no other information in the STRs related to back complaints or treatment.   

After separation from active service, the Veteran was seen by the Corcoran Chiropractic Center in October 1995, at which time severe back pain was diagnosed.  X-ray films revealed malposition of the lumbar vertebrae and left ilium.  When seen by the Hughston Clinic, P.C in November 1995, the Veteran gave a history of back problems for several years, with remissions and exacerbations.  Degenerative disc disease (DDD) of L4-5, and L5-S1; and degenerative joint disease (DJD) of L5-S1, were assessed.  

A private MRI study of August 2007 showed degenerative disk disease at L4-5 and L5-S1, with disk herniations and nerve root impingement.  In October 2007, the Veteran underwent a steroid injection and lumbar disc herniation was assessed.  In December 2007 the Veteran underwent lumbar diskectomy at L4-5.  When seen for a follow-up in March 2008, lumbar intervertebral disc without myelopathy was assessed.

In a November 2008 rating action, the RO denied the Veteran's service connection claim, essentially explaining that his back pain due to scoliosis was considered a congenital defect which is not subject to service connection.

The Veteran was afforded a VA examination in December 2009 and the claims folder was reviewed.  He reported to the VA examiner that he injured his back in service by lifting equipment while working on tanks, and received physical therapy in service.  The Veteran mentioned that he had been treated by a chiropractor between 1990 and 2005.  Examination revealed mild scoliosis with convexity to the right.  Degenerative disc disease was diagnosed, based on X-ray films.  The examiner opined that the Veteran's previous mechanical low back pain and scoliosis were less likely as not to have caused his current degenerative disc disease.  The VA examiner explained that there was no indication that the Veteran had manifested degenerative disc disease in service.  In addition, the VA examiner reasoned that there is not adequate information in the STRs to determine a causal relationship between the Veteran's current back condition and symptoms in service without resort to mere speculation.

In a Remand issued in April 2011, the Board determined that pursuant to VA's duty to assist, the Veteran should be furnished another VA examination to determine whether he had a low back defect or disability prior to service, whether there was a superimposed injury upon a pre-existing defect, whether any pre-existing disability was aggravated by service, or whether the current diagnoses were incurred in or are causally related to active service.

Subsequently, the Veteran was afforded a VA examination in July 2011 and the claims folder was reviewed.  No abnormal spine curvatures such as scoliosis or lordosis were found on examination.  DDD at L5-S1 was shown on X-ray films and diagnosed.  The examiner opined that although the Veteran was treated for mechanical back pain, spasms, and scoliosis while in service, DDD was not diagnosed in service.  The examiner explained that scoliosis was, according to medical literature, a curvature of the spine resulting from anomalies or abnormally developed vertebrae.  The examiner noted that scoliosis pre-existed the Veteran's entry into service and the condition was described as congenital.  The examiner further concluded that literature did not support that scoliosis or mechanical back pain caused DDD, and therefore it was opined that these conditions were less likely than not the cause of DDD.

In July 2011, the Veteran provided additional evidence consisting a duplicate copy of an October 1979 STR, as well as medical literature indicating that a deformity of the spine would inevitably produce a localized degenerative arthritis.  The source of this medical treatise evidence is unclear.   

The case again came before the Board again in September 2011, at which time it was again remanded.  On remand, the Board requested that all current back pathology should be addressed as to its etiology as potentially related to service, to include both DDD, DJD, and any other identified low back disability, including scoliosis if found.  

Another VA examination was conducted in October 2011 and the claims file was reviewed.  The Veteran reported that his back pain started during military service.  DJD and DDD at L4-5 were diagnosed.  The examiner opined that these conditions were less likely than not incurred in or caused by service.  The following rationale was provided: (1) there was one episode of back pain in service in 1979, followed by a normal clinical evaluation of 1981; (2) post-service the Veteran worked for 22 years at a fire department, and was still employed there as a driver; and (3) first evidence of significant post-service low back pain was in 1995 when DJD was shown on X-ray films.  The examiner also noted that multiple X-rays and clinical examination failed to reveal evidence of scoliosis.  It was explained that at most, the Veteran might have 3 degrees of scoliosis seen on one X-ray films and that this was probably postural.  The examiner opined that scoliosis clearly and unmistakably existed prior to service and was clearly and unmistakably not aggravated beyond the natural progression of the condition by service or any incident therein.  

In June 2012, the VA examiner who conducted the October 2011 examination, issued an addendum.  Therein, he clarified that X-ray films taken in December 2009 and July 2011 had not revealed any evidence of scoliosis.  It was noted that X-ray films of October 2011 had shown about 3 degrees of scoliosis, which was described as postural and of no clinical significance in an adult.  It was observed that none of the aforementioned X-ray films revealed evidence of lordosis.  The examiner concluded that there was no evidence of a congenital or developmental disorder. 

A supplemental opinion was requested and was provided by a medical officer/physician in August 2012, and a review of the claims folder is noted.  The physician documented that the Veteran's diagnosed conditions consisted of DJD of the thoracolumbar spine, and DDD with narrowed disc space between L5-S1 with endplate sclerosis at L3-4, status post L4-5 diskectomy.  The physician clarified that the Veteran did not have scoliosis diagnosed by a competent provider based upon a measurement of the angle of the curve known as a Cobb measurement.  The physician opined that DJD and DDD were less likely than not incurred in or caused by service or any incident therein.  

In support of the opinion, the physician explained that except for a single notation of scoliosis made in 1985, which was unsupported by X-ray evidence, there was no diagnosis of scoliosis made in service.  It was further observed that X-ray films of July 2011 failed to show scoliosis.  The physician observed that there was documentation during service of acute self-limited mechanical low back pain associated with football playing and weight lifting, without associated trauma or specific injury.  It was mentioned that there was no diagnosis of low back pain post-service until 1995, during which time the Veteran was employed by a fire department. 

In 2012, additional evidence was added to the file.  This evidence includes a private medical statement of Dr. W.R. dated in August 2012.  The doctor indicated that he had been treating the Veteran for low back pain since 2001.  It was noted that the Veteran attributed the origin of his problems to military service in 1979, reporting problems ever since.  

Also added to the file were records of Dr. M.G. reflecting that MRI studies of December 2011 revealed minimal retrolisthesis of L4 on L5 and slight retrolisthesis of L5 on S1 with the remainder of the lumbar alignment preserved, and that the Veteran received a steroid injection in January 2012.  A private medical report of September 2012 reflects that the Veteran had been referred for physical therapy for lumbar radiculopathy.  He gave a history of intermittent low back pain since an injury during service.  

The file also contains September 2012 lay statements of the Veteran and his ex-wife.  The Veteran indicated that he injured his back during service as an armor crewman, and re-aggravated it numerous times during his career.  He also expressed dissatisfaction with the October 2011 VA examination.  The Veteran's ex-spouse indicated that the Veteran had been suffering from chronic back pain for quite some time which he had tried to control with medications.  

In October 2012, an medical report of Dr. M.G. dated October 2012 was added to the file; this evidence was accompanied by a waiver.  The record indicates that the Veteran was being treated for lumbar pain and lumbar intervertebral disc without myelopathy.  

Legal Criteria

Generally, in order to prevail on the issue of service connection, there must be (1) evidence of a current disability; (2) medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  See 38 U.S.C.A. § 1131 (West 2002).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease. If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  See 38 C.F.R. § 3.303(b) (2012).   

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2012).   

Service connection shall be granted to a veteran if the veteran served 90 days or more during a war period or after December 31, 1946, or had peacetime service on or after January 1, 1947, and conditions including arthritis, although not otherwise established as incurred in or aggravated by service, are manifested to a compensable degree within one year following the requisite service.  38 C.F.R. §§ 3.307, 3.309 (2012).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2012).  

Under 38 C.F.R. § 3.303(b), the second and third Hickson elements may be established through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant. 38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).

Analysis

The Veteran seeks service connection for a low back disorder.  In this case, the clinical evidence firmly establishes the presence of currently manifested low back disorders, to include diagnosed DDD and DJD, in addition, post-service evidence of scoliosis has been documented (VA examinations of December 2009 and October 2011).  As such, the first Hickson element, evidence of the currently claimed low back disability, is established. 

To the limited extent that post-service indications of scoliosis have been shown, this condition has been described as a congenital/developmental condition, and the file contains no competent evidence to the contrary.  In this regard, upon VA examination of July 2011, the examiner noted that scoliosis pre-existed the Veteran's entry into service and the condition was described as congenital.  When examined in October 2011, the VA examiner explained that at most, the Veteran might have 3 degrees of scoliosis seen on one X-ray films and that this was probably postural.  The examiner opined that scoliosis clearly and unmistakably existed prior to service and was clearly and unmistakably not aggravated beyond the natural progression of the condition by service or any incident therein.  In an addendum opinion of June 2012 and in a supplemental medical opinion of August 2012, it was essentially found that the Veteran did not have currently have scoliosis.  Accordingly, to the extent even shown, medical opinions support the notion that in the Veteran's specific case, scoliosis is a congenital/developmental condition, which existed prior to service.  

The Board notes that congenital or developmental abnormalities are not considered "diseases or injuries" within the meaning of applicable legislation and, hence, do not constitute disabilities for VA compensation purposes.  See 38 C.F.R. §§ 3.303(c), 4.9 (2012).  Nevertheless, service connection may be granted, in limited circumstances, for disability due to aggravation of a constitutional or developmental abnormality by a superimposed disease or injury.  See VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (1990); Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993).  

Here, there has been no evidence presented which establishes or even suggests that the congenital scoliosis was aggravated beyond the normal course of this condition by any service-related superimposed disease or injury.  In this regard, aggravation entails a permanent worsening beyond the natural progression of the disease.  The file contains a medical opinion addressing this matter provided by a VA examiner in October 2011, to the effect that scoliosis clearly and unmistakably existed prior to service and was clearly and unmistakably not aggravated beyond the natural progression of the condition by service or any incident therein.  There is no evidence on the file to the contrary and the file does not contain any competent medical evidence which rebuts the aforementioned opinion or otherwise diminishes its probative weight.  See Wray v. Brown, 7 Vet. App. 488, 492-93 (1995).  As such, service connection is not warranted for a current low back disorder claimed as scoliosis.  

As noted, DDD and DJD are also currently diagnosed in this case; essentially indicative of arthritis and additional symptomatolgy.  As to these conditions, the remaining question is whether the currently claimed arthritis was incurred during or as a result of the Veteran's active military service, presumptively or otherwise.  

With regard to Hickson element (2), in-service incurrence, review of the available STRs fails to reveal any mention of arthritis.  Isolated complaints of low back pain were made in October 1979 and August 1985 assessed as mechanical low back pain and scoliosis/spasms, respectively.  At both times, such complaints were not found to be related to any specific injury but were attributed to playing football and weight lifting.  After 1985, no further complaints relating to the back were shown throughout the remainder of service; i.e. until discharge in May 1988.  

Private medical evidence on file reflects that at the earliest, arthritis was first diagnosed and treated in 1995, approximately 7 years after the Veteran's discharge from service, at which time DDD of L4-5, and L5-S1; and DJD of L5-S1, were assessed.  As such, arthritis was not diagnosed during service or within the first post-service year.  A chronic disease need not be diagnosed during the presumptive period under 38 C.F.R. § 3.307(c), but if not, there must then be shown by acceptable medical or lay evidence, characteristic manifestations of the disease to the required degree, followed without unreasonable time lapse by definite diagnosis.  Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991).  In this case, clinical evidence reflects that it was more than 6 years after service that there was any indication of arthritis.  As such, service connection on a presumptive basis is not warranted.  

The Court of Appeals for the Federal Circuit has held that a Veteran seeking disability benefits must establish the existence of a disability and a connection between the Veteran's service and the disability claimed.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  Turning to this third element, nexus evidence, the file contains several medical opinions, addressing the issue of an etiological link between the Veteran's claimed arthritis and service, all of which are negative.  

Upon VA examination of 2009, the examiner opined that the Veteran's previous mechanical low back pain and scoliosis were less likely as not to have caused his current degenerative disc disease.  The VA examiner explained that there was no indication that the Veteran had manifested degenerative disc disease in service.  When examined by VA in July 2011, the examiner further concluded that literature did not support that scoliosis or mechanical back pain caused DDD, and therefore it was opined that these conditions were less likely than not the cause of DDD.  When examined again by VA in October 2011, DJD and DDD at L4-5 were diagnosed.  The examiner opined that these conditions were less likely than not incurred in or caused by service.  The following rationale was provided: (1) there was one episode of back pain in service in 1979, followed by a normal clinical evaluation of 1981; (2) post-service the Veteran worked for 22 years at a fire department, and was still employed there as a driver; and (3) first evidence of significant post-service low back pain was in 1995 when DJD was shown on X-ray films.  Finally, a supplemental was provided by a medical officer/physician in August 2012.  The physician documented that the Veteran's diagnosed conditions consisted of DJD of the thoracolumbar spine, and DDD with narrowed disc space between L5-S1 with endplate sclerosis at L3-4, status post L4-5 diskectomy.  The physician opined that DJD and DDD were less likely than not incurred in or caused by service or any incident therein, explaining that there was no diagnosis of low back pain post-service until 1995, during which time the Veteran was employed by a fire department.

Factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  All of the aforementioned opinions were provided based on a comprehensive review of the Veteran's history and the claims file.  The opinions are also supported by reasoning to the effect that there was no indication of arthritis in service or for many years after, an no relationship between isolated complaints made during service and the subsequent development of low back arthritis several years post-service.  That reasoning is consistent with the clinical evidence which establishes that arthritis was not shown in service, or initially shown until about 7 years after the Veteran's discharge from service.  Hence, the negative opinions provided between 2009 and 2012 are found to be of high probative value in this case, as they were issued based upon consideration of a comprehensive historical record and claims file review, and are supported persuasive and logical rationale based on an accurate factual history.  The Board finds no adequate basis to reject any of these competent medical opinions based on a lack of credibility or probative value.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Evans v. West, 12 Vet. App. 22, 26 (1998).  

The Board acknowledges that an August 2012 medical statement includes a notation to the effect that the Veteran attributed his back problems to military duty in 1979 and reports having problems ever since.  The Court has held that VA cannot reject a medical opinion simply because it is based on a history supplied by the Veteran and that the critical question is whether that history was accurate.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); see also Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006) (reliance on a veteran's statement renders a medical report incredible only if the Board rejects the statements of the veteran).  Here however, the August 2012 statement is not an actually a medical opinion, as the physician himself did not render any opinion as to the etiology or onset of the Veteran's back condition, he merely restated a history provided by the Veteran.  In the precedent decision of Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008), the Court held that the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and has a sound reasoning for the conclusion.  See also Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (post-service medical opinion relying solely on lay history provided by claimant constitutes a competent medical opinion); Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) (physician's opinion based upon an inaccurate factual premise has no probative value).  Accordingly, the 2012 private medical statement has essentially no probative value in this case in terms of representing a positive nexus opinion.   

However, the lay history provided by the Veteran in the August 2012 statement and elsewhere in the file must be analyzed in and of itself, for its competency, credibility and probative value.  In essence, the Veteran asserts that his back has been symptomatic in and since service.  The Veteran is generally considered competent to provide an account of his symptoms.  See Washington v. Nicholson, 19 Vet. App. 362, 367-68 (2005).  Moreover, the Board finds no reason to question the credibility of this account.  

In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007).  Arthritis is not such a condition and accordingly any lay contentions to the effect that back "symptoms" and generalized pain present since service represented arthritis, are not considered competent.  

The Board also acknowledges the Veteran's general contentions to the effect that his arthritis was incurred in or is otherwise related to service.  Evidence of a link between current disability and service must be sufficient and, the Board must consider lay evidence, but give it whatever weight it deems it is entitled.  Waters v. Shinseki, 601 F.3d 1274, 1278-79 (Fed. Cir. 2010) (holding that a Veteran's conclusory statements regarding causation were not sufficient to necessitate a VA examination in the absence of medical evidence, and that medical examinations are not to be routinely and automatically provided to all veterans in disability cases involving nexus issues).  To the extent that the Veteran himself asserts he suffers from arthritis as a result of service, while the Veteran is generally considered competent to relate events in service and after service, and to describe the nature of his current symptomatology, there is no evidence that he possess the requisite medical training or expertise necessary to render him competent to offer evidence on matters such as medical diagnosis or medical causation.  Cromley v. Brown, 7 Vet. App. 376, 379 (1995).  Essentially, it is beyond the Veteran's competency to link his claimed arthritis to service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  Moreover, and significantly, competent medical professionals have repeatedly and actively failed to etiologically link mechanical back pain and symptoms complained of during service, to low back arthritis which developed many years after service.

Finally, with respect to medical treatise evidence presented by the Veteran, the Court has held that a medical article or treatise "can provide important support when combined with an opinion of a medical professional" if the medical article or treatise evidence discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts rather than on an unsubstantiated lay medical opinion.  Mattern v. West, 12 Vet. App. 222, 228 (1999); see also Sacks v. West, 11 Vet. App. 314 (1998) and Wallin v. West, 11 Vet. App. 509 (1998).  Here, the medical information provided by the Veteran for the record does not specifically pertain to his case, and it is not accompanied by any supporting medical opinion pertinent to his individual case; as previously discussed the clinical evidence and medical opinions on record relating to the Veteran's specific case are consistently unfavorable.  Accordingly, the medical treatise evidence is of low probative value and is insufficient to establish the required medical nexus element, to link currently diagnosed DDD and DJD to service, particularly in light of overwhelming probative clinical evidence on file relating to the contrary, relating to the Veteran's specific case.  See Libertine v. Brown, 9 Vet. App. 521 (1996); Beausoleil v. Brown, 8 Vet. App. 459 (1996).

Essentially, as the weight of the evidence is against a finding that the Veteran's currently claimed and manifested low back disorder (DDD and DJD/arthritis) was incurred in service or during the first post-service year, or is otherwise etiologically is related to service, the preponderance of the evidence is against this service connection claim.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  The benefit sought on appeal is therefore denied.   


ORDER

Entitlement to service connection for a low back disorder is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


